10
11
12
13
14
15
16
17
18
19
20
21
99

24
25
26
27
28

BRIAN H GETZ, ESQ. (CSBN 85593)
LAW OFFICES OF BRIAN H GETZ
88 Kearny Street, Suite 1850

San Francisco, CA 94108

Telephone: (415) 912-5886

Email: bhgetz@pacbell.net

Attorney for Defendant
LAWRENCE J. GERRANS
IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
SAN FRANCISCO DIVISION
UNITED STATES OF AMERICA, Case No.: 3:18-CR-003 10-EMC
Plaintiff, DEFENDANT’S NOTICE OF MOTION
vs. TO CONTINUE TRIAL DATE.

Hearing Date: April iF , 2019
Hearing Time: 2:30 PM
Courtroom: 5

LAWRENCE J. GERRANS

Defendant.

eNO NO SS SS OS SS a

 

 

 

TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

PLEASE TAKE NOTICE that on Wednesday, April kg , 2019 at 2:30 PM, or soon thereafter, as the
matter may be heard in Courtroom 5 at 450 Golden Gate Avenue, 17" Floor, San Francisco, CA 94102,
before the HONORABLE EDWARD M. CHEN, United States District Judge, Defendant Lawrence J.
Gerrans will move the Court to continue his trial date pursuant to Criminal Local Rule 47-2.

This motion is based on this Notice, Declaration of Counsel of Brian H Getz, Memorandum of
Points and Authorities, Proposed Order, and any oral or documentary evidence to be presented at the hearing
of this motion.
DATED: April 3, 2018 Respectfully submitted,

—
BRIAN H GETZ

Attorney for Defendant
LAWRENCE J. GERRANS

 

-l-
DEFENDANT'S NOTICE OF MOTION TO CONTINUE TRIAL DATE
Case No.: 3:18-CR-003 10-EMC

 
10
1]
12
13
14
15
16
17
18
19
20
21
22

24
25
26
27
28

 

 

BRIAN H GETZ, ESQ. (CSBN 85593)
LAW OFFICES OF BRIAN H GETZ
88 Kearny Street, Suite 1850

San Francisco, CA 94108

Telephone: (415) 912-5886

Email: bhgetz@pacbell.net

Attorney for Defendant
LAWRENCE J. GERRANS

IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
SAN FRANCISCO DIVISION

 

UNITED STATES OF AMERICA, ) Case No.: 3:18-CR-00310-EMC
)
Plaintiff, ) DECLARATION OF COUNSEL, BRIAN H
VS. GETZ, IN SUPPORT OF DEFENDANT’S
) MOTION TO CONTINUE TRIAL DATE
LAWRENCE J. GERRANS )
) Hearing Date: April 417 , 2019
Defendant. ) Hearing Time: 2:30 PM
Courtroom: 5
)
I, BRIAN H GETZ, declare and state as follow:
1. I am an attorney at law duly licensed to practice law in the State of California and
before this Court.
Ze I make this Declaration in support of defendant’s Motion to Continue Trial Date,
pursuant to Criminal Local Rule 47-2.
3. I have personal knowledge of the facts stated herein and if called as a witness, I

could testify competently to the matters set forth herein.
4. Jury selection for this trial is currently set to begin on July 26, 2019 followed by a
jury trial on July 29, 2019.
5, I am currently in trial in Alameda County in the The People v. Almena matter, Case
No.: 17-cr-017349A, which will unveil the tragic death of 36 concertgoers at the Ghostship
-|-

DECLARATION OF COUNSEL IN SUPPORT OF DEFENDANT’S MOTION TO CONTINUE TRIAL DATE
Case No.: 3:18-CR-003 10-EMC

 
10
11
12
13
14
15
16
17
18
19
20
21
2
23
24
25
26
27
28

warehouse in Oakland. Jury selection began on April 2, 2019 and will occupy much of April 2019.

6. The trial judge has advised prospective jurors that the case may go into August 2019.

7. Even if the trial ends sooner than August, I would have requested a sixty-day (60)

continuance because I need extra time to obtain additional records, interview witnesses, and

assemble documents in the instant matter.

8. To my knowledge, no other continuance has been requested in this matter.

Executed on this date, the 3" of April 2019 in San Francisco, California.

-2-

Respectfully submitted,

aaa
BRIAN H GETZ
Attorney for Defendant
LAWRENCE J. GERRANS

 

 

 

 

DECLARATION OF COUNSEL IN SUPPORT OF DEFENDANT’S MOTION TO CONTINUE TRIAL DATE
Case No.: 3:18-CR-003 10-EMC

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

BRIAN H GETZ, ESQ. (CSBN 85593)
LAW OFFICES OF BRIAN H GETZ
88 Kearny Street, Suite 1850

San Francisco, CA 94108

Telephone: (415) 912-5886

Email: bhgetz@pacbell.net

Attorney for Defendant
LAWRENCE J. GERRANS

IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
SAN FRANCISCO DIVISION

UNITED STATES OF AMERICA, Case No.: 3:18-CR-00310-EMC
MEMORANDUM OF POINTS AND
AUTHORITIES IN SUPPORT OF
DEFENDANT’S MOTION TO CONTINUE
TRIAL DATE

Plaintiff,
vs.

LAWRENCE J. GERRANS
Hearing Date: April At , 2019

Hearing Time: 2:30 PM
Courtroom: 5

Defendant.

Nee ee Nee Ne Ne Ne ee ee ee Se Se SS Sa

 

 

 

APPLICABLE LAW

The United States District Court for the Northern District of California Criminal Local Rule
47-2 states “all motions in criminal cases shall be filed, served and noticed in writing for hearing
not less than 14 days...” and shall comply with the form rules outlined in Civil Local Rule 7-2(b)
and (c).

Civil Local Rule 6-2(a) states that parties requesting an order to change time that would
affect the date that would affect the date of an event or deadline already fixed by Court order, in this
case the trial date, the parties must set forth with particularity, the reasons for the requested
extension of time and its affect on the current schedule for the case.

/I

-l-
MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
DEFENDANT’S MOTION TO CONTINUE TRIAL DATE
Case No.: 3:18-CR-003 10-EMC

 
11
12
13
14
15
16
17
18
19
20
21
ae

24
25
26
27
28

ARGUMENT

Good cause is present to continue the trial date in this matter. Attorney for defendant
outlines two bases for this motion in the Declaration of Counsel, BRIAN H GETZ. in Support of
Defendant’s Motion to Continue Trial Date.

The first basis for this motion is that Mr. Getz is currently in trial in the Alameda County
case The People v. Almena, case no.: 17-cr-017349A, an emotionally public case which will unveil
the death of 36 concertgoers who tragically died in a fire at the Ghostship warehouse in Oakland,
California. Jury selection began on April 2, 2019 and is expected to continue through April. The
trial judge has advised prospective jurors that the case may go into August 2019. This overlaps the
July 26, 2019 date for which the jury selection is to begin in this matter.

The second basis for this motion is that even if the trial in People v. Almena ends sooner,
Mr. Getz would have requested a 60-day continuance for additional time to obtain additional
records, interview witnesses, and assemble the thousands of documents in this matter.

No other continuance has been requested in this matter and this request will only affect the
start date of jury selection and thus, the jury trial.

DATED: April 3, 2019 Respectfully submitted,

aS
BRIAN H GETZ

Attorney for Defendant
LAWRENCE J. GERRANS

-2-

 

 

 

MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
DEFENDANT’S MOTION TO CONTINUE TRIAL DATE
Case No.: 3:18-CR-003 10-EMC

 
10
11
12
13
14
15
16
17
18
19
20
21
22

24
2
26
27
28

IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
SAN FRANCISCO DIVISION

UNITED STATES OF AMERICA, Case No.: 3:18-CR-003 10-EMC

)

)
Plaintiff, ) [PROPOSED] ORDER GRANTING
Vs. DEFENDANT’S MOTION TO CONTINUE
) TRIAL DATE
)
)
)
)
)
)

LAWRENCE J. GERRANS

Defendant.

 

GOOD CAUSE APPEARING, and after having considered Defendant’s Motion to Continue

his trial date, the Court hereby orders that:

 

1. The date for Jury Selection currently set for July 26, 2019 be continued to
, 2019, and

2 The date for Jury Trial currently set to begin on July 29, 2019 be continued to
, 2019.

 

IT IS SO ORDERED.

DATED:

 

 

HONORABLE EDWARD M. CHEN
U.S. DISTRICT COURT JUDGE

 

 

 

[PROPOSED] ORDER GRANTINING DEFENDANT’S MOTION TO CONTINUE TRIAL DATE
Case No.: 3:18-CR-003 10-EMC

 
